
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1562
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mr. Minnick (for
			 himself, Mr. Cuellar,
			 Mr. Moran of Virginia,
			 Mr. Kind, Mr. Cao, Mr.
			 Olson, Mr. Boozman, and
			 Mr. Reyes) submitted the following
			 resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Recognizing the importance of trade to job
		  creation and the United States economy and calling for the immediate
		  implementation of the United States-Colombia Trade Promotion Agreement, United
		  States-Panama Free Trade Agreement, and United States-Korea Free Trade
		  Agreement.
	
	
		Whereas South Korea is the United States’ fourth-largest
			 trading partner;
		Whereas Colombia is the United States’ largest
			 agricultural market in South America;
		Whereas Panama is a center of global commerce and trade
			 between the United States and Panama amounted to $5,500,000,000 in 2008;
		Whereas the United States is Panama’s largest trading
			 partner;
		Whereas the agreement will be a step forward in government
			 procurement mechanisms, especially in light of the Panama Canal
			 expansion;
		Whereas the United States International Trade Commission
			 estimates that the United States–Colombia Trade Promotion Agreement, United
			 States–Panama Free Trade Agreement, and United States–Korea Free Trade
			 Agreement, once implemented, would increase annual United States exports of
			 goods alone by roughly $12,000,000,000;
		Whereas United States Trade Representative Ron Kirk said,
			 the pending agreements with South Korea, Colombia, and Panama, in particular,
			 have value, and when we are fighting for every job on the table, we need
			 to get these right so we can reap the benefit;
		Whereas United States Trade Representative Ron Kirk said,
			 I believe there is enough value in [the pacts with] Panama and Colombia,
			 particularly since we have already granted duty-free status to goods
			 from both countries, You just can't make a credible case to deny us the
			 return investment;
		Whereas United States Commerce Secretary Gary Locke said,
			 “This administration will pursue trade agreements that are balanced [and]
			 ambitious and improve market access for U.S. workers, firms, farmers and
			 ranchers”;
		Whereas United States Commerce Secretary Gary Locke said,
			 “Approving [the] pacts [with Colombia, South Korea, and Panama] are part of the
			 administration's plan for boosting exports”;
		Whereas President Barack Obama said, “We will double our
			 exports over the next five years, an increase that will support two million
			 jobs in America”;
		Whereas President Barack Obama said, Those who once
			 would oppose any trade agreement now understand that there are new markets and
			 new sectors out there that we need to break into if we want our workers to get
			 ahead;
		Whereas President Barack Obama said, In a time when
			 millions of Americans are out of work, boosting our exports is a short-term
			 imperative; and
		Whereas President Barack Obama said, “We're going to
			 strengthen relations with key partners, specifically South Korea, Panama, and
			 Colombia, with the goal of moving forward with existing agreements in a way
			 that upholds our values”: Now, therefore, be it
		
	
		That—
			(1)the House of Representatives recognizes the
			 importance of reducing trade barriers between the United States and key trade
			 partners in order to increase exports, create jobs, stimulate the economy, and
			 improve relations with international trade partners; and
			(2)it is the sense of
			 the House of Representatives that the United States–Colombia Trade Promotion
			 Agreement, United States–Panama Free Trade Agreement, and United States–Korea
			 Free Trade Agreement should be implemented immediately.
			
